Citation Nr: 0834569	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-31 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for diabetes mellitus 
type II and glaucoma, to include as due to Agent Orange 
exposure.

3.  Entitlement to service connection for bilateral avascular 
necrosis of the hips with osteoarthritis.

4.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims.  The veteran perfected a timely 
appeal of these determinations to the Board.

In June 2008, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Acting Veterans Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

First, the Board notes that a review of the veteran's claims 
file indicates that the veteran is in receipt of disability 
benefits from the Social Security Administration.  The 
veteran's claims file, however, does not contain records 
related to such benefits.  The RO should therefore contact 
the Social Security Administration and take all necessary 
attempts to obtain all records related to this award. 
38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

Next, the Board notes that the RO has made a formal finding 
of non-availability regarding the veteran's service medical 
records dated July 2005.  The RO contacted the National 
Personnel Records Center (NPRC) which indicated that no 
service medical records or service records could be located.  
The NPRC verified the veteran's service dates but found that 
no records were available.  In January 2004, the RO sent a 
letter to the veteran notifying him that the NPRC had no 
service medical records on file for him and requested that he 
provide additional information that may be useful in 
searching for any records that may exist.  

In testimony before the Board, the veteran provided 
additional information regarding his service in Vietnam.  He 
stated that he contracted Malaria in Vietnam and was treated 
at hospitals in Vietnam for this condition.  In 
correspondence dated in August 2003 he noted he served in the 
Republic of Vietnam from August 1966 to August 1967 in the 
"A Co. A 1/5 Infantry Division First Cavalry Division."  He 
also indicated that he was stationed at Ahnke in South 
Vietnam and was then transferred to the 173rd Airborne 
Division in Bien Hoa, South Vietnam.  He stated that he 
contracted Malaria in December 1966 and was sent to the Air 
Force Hospital at Cam Ranh Bay from the First Cavalry 
Division to recuperate.  He attributed his bilateral hip 
disorders to injuries incurred during parachute training at 
Fort Benning, Georgia.  In his testimony before the Board, he 
also indicated that he was treated at the 6th Convalescent 
Center at Cam Ranh Bay and the 18th Surgical Hospital in 
Pleiku.  

While the RO made efforts to obtain records related to the 
veteran's service, the Board finds that further efforts are 
required to obtain records from alternative sources, to 
include any available records from the Surgeon General of the 
Army, any pertinent morning reports, and any records of 
training at Fort Benning, Georgia.  In cases such as this, VA 
has a heightened duty to assist the veteran in developing the 
evidence that might support his claim, which includes the 
duty to search for alternative medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided notice of what type 
of information and evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Upon remand therefore, the veteran should 
be given proper notice as to these matters.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran 
notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand.  

2.  Appropriate efforts should be take to 
obtain from the Social Security 
Administration complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  

3.  Appropriate efforts should be made to 
obtain copies of any available service 
department records to assist the veteran 
in substantiating his claims, to include 
any records from the Surgeon General of 
the Army, any pertinent morning reports, 
and any records of training at Fort 
Benning, Georgia.  It should be noted 
that the veteran has reported he received 
treatment at the Air Force Hospital at 
Cam Ranh Bay, the 6th Convalescent Center 
at Cam Ranh Bay, and the 18th Surgical 
Hospital in Pleiku between August 1966 to 
August 1967.  He also stated he 
contracted Malaria on December 5,1966, 
and was sent to the hospital from the 1st 
Calvary Division. 

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




